Citation Nr: 0903262	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-00 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The veteran had active service from September 1961 to January 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2005 by the 
Department of Veterans Affairs (VA) Waco, Texas Regional 
Office (RO). 


FINDING OF FACT

Evidence indicates the veteran's hearing impairment has not 
warranted a designation higher than Level I under Table VI 
for the left ear or a designation higher than Level II for 
the right ear.


CONCLUSION OF LAW

The criteria for compensable rating for hearing loss are not 
met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In March 2005, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required for the 
initial claim of service connection.  Service connection was 
subsequently granted, and the veteran appealed the initial 
rating.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Goodwin v. Peake, No. 05-0876 (U.S. Vet. App. May 19, 2008).  
Therefore, no further notice is needed.

In any event, in March and August 2006, the agency of 
original jurisdiction (AOJ) sent letters to the veteran 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) for the claim for an increased initial 
rating to include as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and the claim was 
subsequently readjudicated.  The VA has done everything 
reasonably possible to assist the veteran with respect to his 
claim for benefits, such as obtaining medical records and 
providing VA medical examinations.  

For historical purposes, it is noted that service connection 
was established for hearing loss by the RO in the currently 
appealed July 2005 decision, based on the examining 
physician's opinion that the hearing loss was related to in-
service noise exposure.  A 0 percent disability evaluation 
was assigned based on a review of the relevant 
contemporaneous evidence of record.  The veteran claims that 
a higher evaluation is warranted.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating 
(such as in this case), consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Board will thus 
consider entitlement to "staged ratings."

The veteran is currently rated at 0 percent for bilateral 
hearing loss.  A May 2005 VA audiological evaluation reported 
puretone threshold, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
60
85
LEFT
15
25
45
65
90

The puretone average was 48 in the right ear and 56 in the 
left ear.  Speech audiometry revealed speech recognition 
ability of 92 percent in both the right and left ear.

In January 2006, the veteran submitted a private audiogram.  
See Private examination, January 2006.  The results of the 
audiogram were in graphical form and were not numerically 
interpreted.  The Board may not use the results from that 
testing when evaluating the veteran's level of auditory 
impairment because the graph is not accompanied by numerical 
results.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); Kelly v. Brown, 7 Vet. App. 471, 474 (1995).

Additionally, the Board notes that even if it could interpret 
the graph, the record does not report any speech 
discrimination percentage and there is no indication speech 
discrimination tests were performed.  38 C.F.R. § 4.85(a) 
specifically states that an examination for hearing 
impairment for VA purposes must include a controlled speech 
discrimination test.  Because this record does not include a 
speech discrimination test, 38 C.F.R. § 4.85(a) precludes the 
use of these audiometric results. 

In April 2006, a VA examination was conducted.  Puretone 
thresholds were not reported because the results were deemed 
unreliable and inconsistent.  Another VA examination was 
conducted in May 2006 and at that time, the veteran's 
puretone thresholds in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
40
70
95
LEFT
20
20
40
65
90

The puretone average was 58 in the right ear and 54 in the 
left ear.  Speech audiometry revealed speech recognition 
ability of 100 percent in both the right and left ear.

Pursuant to 38 C.F.R. § 4.85, Table VI and Table VII 
(Diagnostic Code [DC] 6100) the veteran is entitled to a 0 
percent rating.  Table VI is used to determine a Roman 
numeral designation (I through XI) for hearing impairment 
based upon a combination of the percent of speech 
discrimination and the pure tone threshold average.  Table 
VII then provides a rating percentage based on the two 
designations.  The foregoing audiogram findings warrant a 
designation of Roman Numeral I for the left ear and no higher 
than Roman Numeral II for the right ear, each of which 
corresponds to a noncompensable rating.  Application of these 
tables is mechanical; there is no discretion.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).  Consequently, a 
compensable rating for bilateral hearing loss is not 
warranted. 

The Board notes that the veteran's representative, in a 
November 208 brief, has argued that the VA examinations are 
inadequate because testing was done in a sound proof room, 
does not mimic "ordinary" conditions, and does not accurately 
reflect the veteran's hearing loss.  VA regulations require 
that audiological testing be conducted in a controlled 
setting, and not under "real world" conditions, however.  See 
38 C.F.R. § 4.85(a).  The evidence does not indicate that the 
VA examinations were inaccurate or improperly conducted and a 
review of the examinations supports a finding that the 
audiological results accurately depict the veteran's hearing 
impairment.  

The Board additionally notes that the veteran has reported 
that his hearing loss has led to occupational impairment 
(see, for example, his statement received in July 2006).  
This effect on industrial capability is not, however, in and 
of itself, of such significance as to warrant referral for 
consideration of a compensable evaluation on an 
extraschedular basis.  38 C.F.R. § 3.321(b); Floyd v. Brown, 
9 Vet. App. 88 (1996).  See also Thun v. Peake, 22 Vet. App. 
111 (2008).  Even assuming arguendo that the veteran's 
hearing loss has resulted in occupational impairment, this 
impairment has been considered in the currently assigned 
disability ratings (service connection at a 10 percent rating 
is in effect for tinnitus), and there is no evidence that the 
veteran has any other symptom of hearing loss which is not 
addressed in the rating criteria.  In sum, the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  Thus, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Compensable rating for bilateral hearing loss is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


